Exhibit 10.1

 

SUPERMEDIA INC.
EMPLOYEE STOCK OPTION AGREEMENT

 

[                              ]
Grantee

 

Date of Grant:

 

[                          ]

 

 

 

Total Number of Shares Relating to the Option Granted:

 

[                          ]

 

 

 

Exercise Price per Share

 

$[                        ]

 

 

 

Expiration Date:

 

10 years from the Date of Grant

 

 

 

General Vesting Schedule:

 

3 years, with vesting in installments of 1/3 on the anniversary date of the Date
of Grant in each of the years.

 

GRANT OF OPTION

 

1.                                      GRANT OF OPTION.  The Compensation
Committee (the “Committee”) of the Board of Directors of SuperMedia Inc., a
Delaware corporation (the “Company”), pursuant to the SuperMedia Inc. 2009
Long-Term Incentive Plan (the “Plan”), hereby grants to you, the above-named
Grantee, effective as of the Date of Grant set forth above, a Nonqualified Stock
Option to purchase the total number of shares set forth above of the Company’s
Stock, at the exercise price set forth above for each share subject to this
Option, subject to adjustment as provided in the Plan.  The Option is
exercisable in installments in accordance with the Vesting Schedule set forth
above with the exercise price payable at the time of exercise.  To the extent
not exercised, installments shall be cumulative and may be exercised in whole or
in part until the Option terminates.  The Option may not be exercised after the
Expiration Date, or the applicable date following your termination of employment
specified in this Stock Option Agreement (this “Agreement”).

 

2.                                      TERMINATION OF EMPLOYMENT/CHANGE IN
CONTROL.  The following provisions will apply in the event your employment with
the Company and all Affiliates of the Company (collectively, the “Company
Group”) terminates or a Change in Control occurs before the third anniversary of
the Date of Grant (the “Third Anniversary Date”) under this Agreement:

 

2.1                                 Termination Generally.  If your employment
with the Company Group terminates before the Expiration Date for any reason, all
of your rights in the Option shall terminate and become null and void on the
earlier of the Expiration Date or three months after the date your employment
with the Company Group terminates.  In the event your employment with the
Company Group terminates for any reason, the Option shall not continue to vest
after such termination of employment, except that the Committee, at its sole
option and election, may permit the part of any unvested Option to vest if you
are terminated without cause.

 

2.2                                 Change in Control.  If a Change in Control
occurs on or before the Third Anniversary Date, then the Option shall become
fully exercisable on the date the Change in Control occurs.

 

--------------------------------------------------------------------------------


 

3.                                      CASHLESS EXERCISE.  Cashless exercise,
in accordance with the terms of the Plan, shall be available to you for the
shares subject to the Option.

 

4.                                      TAX WITHHOLDING.  To the extent that the
receipt of the Option or the Agreement, the vesting of the Option or the
exercise of the Option results in income to you for federal, state or local
income, employment or other tax purposes with respect to which the Company Group
has a withholding obligation, you shall deliver to the Company at the time of
such receipt, vesting or exercise, as the case may be, such amount of money as
the Company Group may require to meet its obligation under applicable tax laws
or regulations, and, if you fail to do so, the Company Group is authorized to
withhold from the shares subject to the Option or from any cash or stock
remuneration then or thereafter payable to you any tax required to be withheld
by reason of such taxable income, sufficient to satisfy the withholding
obligation based on the last per share sales price of the common stock of the
Company for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the NASDAQ Composite Transactions.

 

5.                                      NONTRANSFERABILITY.  Except as specified
in this Agreement, the Option and the Agreement are not transferable or
assignable by you other than by will or the laws of descent and distribution,
and shall be exercisable during your lifetime only by you.  You may transfer
this Option to (a) a member or members of your immediate family, (b) a revocable
living trust established by you or you and your spouse, (c) a trust under which
your immediate family members are the only beneficiaries and (d) a partnership
of which your immediate family members are the only partners.  For this purpose,
“immediate family” means your spouse, children, stepchildren, grandchildren,
parents, grandparents, siblings (including half brothers and sisters), and
individuals who are family members by adoption.  Notwithstanding any other
provision of this Agreement, such a transferee of the Option granted under this
Agreement may exercise the Option during your lifetime.

 

The assigned portion may only be exercised by the person who acquires a
proprietary interest in the Option pursuant to the assignment by you. The terms
applicable to the assigned portion shall be the same as those in effect for the
Option immediately prior to such assignment and shall be set forth in such
documents to be executed by the assignee as the Company may deem appropriate. 
You may also designate one or more persons as the beneficiary or beneficiaries
of your outstanding Options under the Plan, and those Options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon your death while holding those Options. Such
beneficiary or beneficiaries shall take the transferred Options subject to all
the terms and conditions of the Agreement, including (if applicable and without
limitation) the limited time period during which the Option may be exercised
following your death. Except for the limited transferability provided by the
foregoing, an outstanding Option under the Plan shall not be assignable or
transferable and shall be exercisable only by you during your lifetime.

 

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement, your transfer of the Option granted under this
Agreement or, if applicable, the transferee’s exercise of the Option.  It is
your sole responsibility to seek advice from your own tax advisors concerning
those tax consequences.  You are entitled to rely upon only the tax advice of
your own tax advisors.

 

6.                                     CAPITAL ADJUSTMENTS AND REORGANIZATIONS. 
The existence of the Option shall not affect in any way the right or power of
the Company or any company the stock of which is issued pursuant to the
Agreement to make or authorize any adjustment, recapitalization, reorganization
or other change in its capital structure or its business, engage in any merger
or consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

 

2

--------------------------------------------------------------------------------


 

7.                                      EMPLOYMENT RELATIONSHIP.  For purposes
of the Agreement, you shall be considered to be in the employment of the Company
Group as long as you have an employment relationship with the Company Group. 
The Committee shall determine any questions as to whether and when there has
been a termination of such employment relationship, and the cause of such
termination, under the Plan and the Committee’s determination shall be final and
binding on all persons.

 

8.                                      NO RIGHTS AS A STOCKHOLDER.  You shall
not have any rights as a stockholder of the Company with respect to any shares
covered by the Option until the date of the issuance of such shares following
exercise of the Option pursuant to the Agreement and payment for the shares.

 

9.                                      NOT AN EMPLOYMENT AGREEMENT.  The
Agreement is not an employment agreement, and no provision of the Agreement
shall be construed or interpreted to create an employment relationship between
Grantee and the Company or any of its Affiliates or guarantee the right to
remain employed by the Company or any of its Affiliates for any specified term.

 

10.                               SECURITIES ACT LEGEND.  If you are an officer
or affiliate of the Company under the Securities Act of 1933, you consent to the
placing on any certificate for the Shares of an appropriate legend restricting
resale or other transfer of the Shares except in accordance with such Act and
all applicable rules thereunder.

 

11.                               REGISTRATION.  The Shares that may be issued
under the Plan are registered with the Securities and Exchange Commission under
a Registration Statement on Form S-8.

 

12.                               SALE OF SECURITIES.  The Shares that may be
issued under this Agreement may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws.  You also agree that (a) the Company may refuse to cause the
transfer of the Shares to be registered on the stock register of the Company if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable federal or state securities law
and (b) the Company may give related instructions to the transfer agent, if any,
to stop registration of the transfer of the Shares.

 

13.                               LIMIT OF LIABILITY.  Under no circumstances
will the Company Group be liable for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan.

 

14.                               MISCELLANEOUS.  The Agreement and the Option
are awarded pursuant to and is subject to all of the provisions of the Plan,
which are incorporated by reference herein, including all amendments to the
Plan, if any.  In the event of a conflict between this Agreement and the Plan
provisions, the Plan provisions will control.  Capitalized terms that are not
defined herein or in the Agreement shall have the meanings ascribed to such
terms in the Plan.

 

3

--------------------------------------------------------------------------------


 

By your acceptance of the Option, you agree that the Option is granted under,
governed by and subject to the terms of the Plan and this Agreement.

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Agreed and accepted

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------